Citation Nr: 0915075	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The appellant had active military service from June 1969 to 
May 1971.  He also had subsequent periods of service with the 
Tennessee National Guard from 1975 to 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2004 the appellant testified before a member of the 
Board at a Travel Board hearing in Nashville, Tennessee.  In 
a letter dated in January 2009 the Board notified the 
appellant that the judge that had presided over his 2004 
hearing is no longer employed by the Board.  The Board 
additionally advised the appellant that he could request a 
new hearing, and cautioned that if he did not respond within 
30 days from the date of the letter, the Board would assume 
that he did not want another hearing and proceed with its 
review of his appeal.  As of this date the appellant has not 
responded to the Board's January 2009 letter.

In February 2005, June 2006, and again in April 2007 this 
matter was remanded for verification of all periods of active 
duty service, including periods of active duty for training, 
with the Tennessee National Guard.  

As noted in the Board's last remand, discharge documents 
confirm that the appellant retired from the National Guard in 
1993; however, service personnel records do not show any 
precise periods of active duty for training after 1987.  In 
this regard the Board notes that service personnel records 
include a copy of a completed NGB Form 23, which details all 
periods of active duty for training from May 31, 1975, to 
August 8, 1987.  However, despite the fact that a November 1, 
1993, Army National Guard Retirements Points History 
Statement shows that the Appellant earned active duty points 
between 1987 and 1993, a completed NGB Form 23 (or, for that 
matter, any other listing) reflecting the precise periods of 
active duty for training after 1987 has not been associated 
with the claims file.

The Court has previously held that a remand by the Board 
confers upon the appellant, as a matter of law, the right to 
compliance with the Board's remand order.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

In order to confirm the appellant's claim that his diabetes 
was incurred in or around the early 1990s during a period of 
active duty for training the file must again be remanded for 
a listing of all periods of active duty for training from May 
1990 to October 1993.  See Stegall, 11 Vet. App. 268, 270-71.  
Since the claims folder is being returned it should be 
updated to include any VA treatment records compiled since 
November 2004.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  A letter to the appellant 
specific to the issue of his National Guard service and 
requesting that he submit any records in his possession that 
document precise periods of active duty for training for the 
time period 1990 to 1993, such as copies of orders, military 
pay statements, etc., should also be sent.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request the appellant's complete 
Official Military Personnel File through 
the appropriate channels.  

2.  If the specific dates of National 
Guard active duty for training are not 
included therein, then the RO must contact 
the appropriate federal department or 
agency for a completed NGB Form 23 or 
other document that lists the beginning 
and ending dates of every period of active 
duty for training during the timeframe May 
1990 to October 1993.  

3.  If the above requests are 
unsuccessful, contact the National Guard 
Bureau in Arlington, Virginia, and request 
that they provide the active duty for 
training dates for the Appellant from May 
1990 to October 1993.

4.  If the above requests are 
unsuccessful, contact the Defense Finance 
and Accounting Service and request that 
they provide, if possible, the active duty 
for training dates for which the Appellant 
was paid from May 1990 to October 1993.

5.  If the above attempts are 
unsuccessful, telephone the Tennessee 
Adjutant General's office and/or the 
National Personnel Records Center to 
inform them of the information that is 
needed and request that they provide 
guidance as to what type of documentation 
VA should request and from which agency.  
Documentation (for example, a Report of 
Contact) as to the information requested 
and received must be associated with the 
claims folder.    

6.  Send the appellant a letter regarding 
the issue of his National Guard service 
only.  The appellant should be encouraged 
to submit a copy of all National Guard 
records in his possession that document 
precise periods of active duty for 
training from May 1990 to October 1993, 
such as copies of orders, military pay 
statements, etc.  A copy of said request 
must be associated with the claims file.

7.  Associate with the claims file any VA 
medical treatment records pertaining to 
the appellant dating from November 19, 
2004.  If no such records exist, that fact 
should be noted in the claims folder.  
Also attempt to obtain any other evidence 
identified as relevant by the appellant 
during the course of this remand provided 
that any necessary authorization forms are 
completed.  

8.  Upon completion of the above, 
readjudicate the appellant's claim for 
service connection for diabetes.  If the 
benefit sought remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




